Title: William Cranch to Abigail Adams, 5 August 1797
From: Cranch, William
To: Adams, Abigail


        
          My dear Madam
          Philadelphia Augt. 5th. 1797
        
        Mrs. Cranch informs me that a kind letter arrived from you at Washington since my arrival here, requesting me to reside at your house while I remained in Philada.— I need not repeat how much I am obliged by all your goodness & attention. The second day after my arrival here I met Mr. Briesler, who mentioned to me your kind request & the orders he had received; & inforced the invitation with such appearance of real sincerity, that I promised, I would reside at the house on my return from N. York. I return’d last Monday, & have since occupied your house—but it is solitary in the extreme. I do not recollect that I ever felt the want of society before. The weather indeed, has its share of operation.— My journey to N. York was to carry Miss Eliot, who expects there to meet her parents. I had the pleasure to dine with Mr. C. Adams on saturday.—
        I find Messrs. M & N strongly fortified on the banks of the Schuylkill, with scarce the means of obtaining even their dayly bread. But I feel myself pretty secure, & have no fear of being

eventually a great loser by their misfortunes. But I feel most severely for the confinement of my poor friend Greenleaf.— Disappointed Speculation & exulting Envy have tried to blast his Character, but if ever a heart possess’d that Charity which ought to cover a multitude of faults, I believe it to be his.— His fault has been too sanguine a disposition, in himself and too much Confidence in that of others.—
        I find Mr. Morris in such a situation that I can not urge a compliance with his promise to purchase me a library. I shall therefore accept my Uncle’s kind offer of the Loan of $200 for which I shall leave with Mr. Briesler my note of hand on demand with Interest. Colo. Deakins of Georgetown, voluntarily offer’d to accept my drafts for any sums of money I might want before my return, either for the purchase of books or any other call I might have— But at present I had rather be under obligations to my uncle. Colo Deakins is one of the best men in the world— It would make a convert of the greatest misanthropist to know that even one such man was to be found among ten thousand.— I am happy in believing him one of my best & most influential friends. This is not simply my own opinion of the man, but it is a character establish’d through the whole state.—
        I shall probably be obliged to remain here a few days longer, much against my inclination.—
        Present my most grateful & affectionate Respects to the President, & believe me with every sentiment of respectful affection, your dutiful Nephew
        
          W. Cranch.
        
      